

114 S127 IS: Stop Motorcycle Checkpoint Funding Act
U.S. Senate
2015-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 127IN THE SENATE OF THE UNITED STATESJanuary 8, 2015Mrs. Shaheen (for herself, Mr. Johnson, Mr. Manchin, Ms. Collins, and Ms. Ayotte) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo prohibit Federal funding for motorcycle checkpoints, and for other purposes.1.Short titleThis Act may be cited as the Stop Motorcycle Checkpoint Funding Act.2.Grant
 restrictionNotwithstanding section 153 of title 23, United States Code, the Secretary of Transportation may not provide a grant or any funds to a State, county, town, township, Indian tribe, municipality, or other local government that may be used for any program—(1)to check helmet usage; or(2)to create checkpoints that specifically target motorcycle operators or motorcycle passengers.